Citation Nr: 1512269	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  14-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim for revocation of forfeiture declared against the appellant.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The decedent in this matter had active duty from December 1941 to June 1942.  He died in June 1942.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the RO that declined to reopen a final decision of forfeiture of VA benefits, on the basis that new and material evidence had not been received.  The appellant timely appealed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In the most recent October 2008 decision, VA denied restoration of the appellant's benefits, as new and material evidence had not been received on the issue of revocation of forfeiture declared against the appellant for new and material evidence that had direct bearing on the reason for forfeiture.  The appellant was notified of the decision and did not appeal.  

2.  Evidence submitted since the October 2008 decision which found no new and material evidence to revoke the forfeiture of VA benefits, when considered by itself or in connection with the evidence previously assembled, does not create a reasonable possibility of substantiating the claim for restoration of VA benefits.  



CONCLUSION OF LAW

Evidence received since the October 2008 decision is not new and material; and revocation of forfeiture of VA benefits is not met.  38 U.S.C.A. §§ 5108, 6103(a) (West 2014); 38 C.F.R. § 3.156(a), 3.901(a) and (b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the appellant of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3). 

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. 

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required for restoration of VA benefits that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for restoration of VA benefits depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

April and May 2012 letters notified the appellant that her previous claim for restoration of VA benefits had been denied because she had submitted false and fraudulent evidence to establish entitlement to VA benefits, which permanently barred her from receiving benefits administered by VA.  VA advised the appellant that evidence was needed that would warrant a revocation of the forfeiture declared against her.  VA advised the appellant of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told her what constituted new evidence and what constituted material evidence.  These letters satisfied the notice requirements of Kent.  

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The Board finds that no useful purpose would be served in remanding the matter for revocation of forfeiture of VA benefits for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that reasonably would be likely to assist the appellant in substantiating the claim for restoration of VA benefits.  38 U.S.C.A. § 5103A(a)(2).  



New and Material Evidence 

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 3503(a) (1975); 38 U.S.C.A. § 6103(a) (West 2014).  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits). Likewise, after September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by the VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentation of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.   

The Board finds no specific legal authority for applying, in this case, a standard to reopen other than the standard under 38 C.F.R. § 3.156(a).  Furthermore, the Board finds that the interest of VA in protecting "the public from false or fraudulent claims" is adequately served by the application of the standard in 38 C.F.R. § 3.156(a).  Moreover, nothing in the VCAA is to be "construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured." VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended at 38 U.S.C.A. § 5103A(f) (West 2014)).  Accordingly, the Board will apply current applicable law.  

Historically, the appellant, as the decedent's widow, received VA death compensation benefits until VA payments were suspended in 1952, when she failed to establish status as an unremarrried widow of the Veteran.  

Subsequently, in 1971 the appellant filed a claim to reinstate her benefits under Public Law No. 91-376, which amended the prior law by adding, in pertinent part, that, if a widow ceased living with another man and holding herself out openly to the public as his wife, the bar to granting her benefits as the widow of the veteran would not apply.  

In a September 1974 deposition, the appellant acknowledged having been explained the "forfeiture of rights due to fraud" provisions.  She alleged that she had been married only once to the Veteran, and that although she and L.P. (another man) had lived together previously and had since separated, she had not been ceremonially married to him.  However, a deposition made by L.P., indicates that he and the appellant were married in 1963 in the Roman Catholic Church and lived together.  Certification of the marriage of the appellant and L.P. in April 1963, was obtained by the field examiner.  

In an April 1975 administrative decision, the evidence clearly established that the appellant deliberately presented false and material evidence to VA that she was not married.  The conclusion was that the appellant knowingly and with intention to secure benefits did furnish false and fraudulent evidence of unremarried widow status for the purpose of having her benefits restored under provisions of Public Law No. 91-376.  That evidence was presented to the VA Director of Compensation and Pension Service, who issued a forfeiture decision in July 1976 based upon false and material evidence presented to VA in her claim; and evidence that her marital relationship with L.P. had been continuous when last investigated by VA.  

In September 2008, the appellant attempted to reopen the claim for revocation of forfeiture against the appellant.  Evidence of record at that time consisted of her claim for restoration of VA benefits, reports of field examinations, depositions of the appellant, depositions of acquaintances of the appellant, and L.P.'s death certificate.  The RO did not find that the appellant had submitted new and material evidence that had a direct bearing on the reason for forfeiture of VA benefits.  The claim was denied, and the appellant did not appeal within one year of the denial; therefore the denial became final.  

In February 2012, the appellant submitted another claim.  She submitted all of the same evidence previously submitted, a medical statement of good health, and a statement that a friend of hers had the same situation as hers and had her forfeiture revoked.  None of this evidence is new and material.  The depositions of friends indicating that L.P. was now deceased, and the appellant had not remarried or lived with another man as if married was previously presented before.  The medical statement indicative of good health and her statement that her situation was the same as a friend who had her VA benefits restored is new as neither the medical statement or the appellant's statement regarding her friend had been previously before VA.  However, neither are material as neither relates to an unestablished fact necessary to substantiate the claim.  

It appears that the appellant misunderstands the basis for the decision forfeiting her entitlement to VA benefits in 1976. The forfeiture was not invoked because she was remarried or cohabiting per se, but because she had falsely told VA that she was neither married nor cohabiting in a marriage-like relationship, at a time when she filed a claim for restoration of VA benefits as the unremarried surviving spouse of the late Veteran.  

None of the evidence submitted with the appellant's attempt to reopen the final decision declaring forfeiture of eligibility for VA benefits shows that she did not make the false statements, or that she did not commit the fraudulent acts documented above.  Therefore, the evidence is not new and material, and the final decision for revocation of forfeiture against the appellant is not reopened.  


ORDER

New and material evidence has not been received, the claim to reopen the decision for revocation of forfeiture declared against the appellant is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


